                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RAED A. KATTOM                                                                     PLAINTIFF

V.                            CASE NO. 4:18-cv-832-JM-BD

RUSSELL JACKSON, et al.                                                         DEFENDANTS

                                             ORDER

       The Court has received a Recommendation from Magistrate Judge Beth Deere to grant

Defendant Hall’s motion for summary judgment.        The parties have not filed objections. After

careful review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Defendant Hall’s motion for summary judgment (#83) is GRANTED, and he is

DISMISSED from this lawsuit.

       IT IS SO ORDERED, this 19th day of February, 2020.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
